DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruben (US20090193613).
Regarding claim 1, Ruben teaches a vacuum cleaner comprising: a suction inlet (Fig. 1 element 44); a suction source configured to generate an airflow through the suction inlet to draw debris with the airflow through the suction inlet (Fig. 1 element 48); and a separator assembly downstream from the suction inlet (Fig. 2 element 32, Paragraph 0019 dirt cup assembly = separator assembly), the separator assembly including a container (Fig. 2 element 34, paragraph 0019 dirt cup and lid = container) that defines a first stage cyclonic separator (Fig. 2 combination of elements 30, 34, and 42; Paragraph 0025 the first 10 lines describes the applicant’s definition of first stage cyclonic separator) about a separator axis (Fig. 2, see annotated Fig. 2), the container having an upper end (Fig. 2, see annotated Fig. 2), a lower end opposite the upper end (Fig. 2, see annotated Fig. 2), and a dirty air inlet positioned to receive 
Regarding claim 3, Ruben teaches the vacuum cleaner of claim 1, wherein the guide wall is configured to guide the debris toward the lower end of the container (Fig. 2, see annotated Fig. 2; the angle of the wall is pointing toward the lower end of the container).
Regarding claim 4, Ruben teaches the vacuum cleaner of claim 1, wherein an intersection between the guide wall and the air transfer portion is substantially aligned in a radial plane with the upper point (Fig. 2, see annotated Fig. 2; while the intersection is not exactly aligned, it is substantially aligned).
Regarding claim 5, Ruben teaches the vacuum cleaner of claim 1, wherein the air transfer portion includes a screen (Fig. 2 perforations in element 42 = screen).

Regarding claim 10, Ruben teaches the vacuum cleaner of claim 9, wherein the separator assembly includes a first dirt collection chamber defined between the skirt portion and the lower end of the container (Fig. 2 element 30).
Regarding claim 11, Ruben teaches a separator assembly for a vacuum cleaner (Fig. 2 element 32, Paragraph 0019 dirt cup assembly = separator assembly), the separator assembly including a container (Fig. 2 element 34, paragraph 0019 dirt cup and lid = container) that defines a first stage cyclonic separator (Fig. 2 combination of elements 30, 34, and 42; Paragraph 0025 the first 10 lines describes the applicant’s definition of first stage cyclonic separator) about a separator axis (Fig. 2, see annotated Fig. 2), the container having an upper end (Fig. 2, see annotated Fig. 2), a lower end opposite the upper end (Fig. 2, see annotated Fig. 2), and a dirty air inlet positioned adjacent the upper end of the container to receive an airflow and debris to rotate around the separator axis in a first direction within the container (Fig. 2 element 38, Paragraph 0025 tangentially directed inlet = dirty air inlet; the dirty air inlet is positioned adjacent (e.g. next to the upper end of the container); a clean air outlet that discharges the airflow from the separator assembly (Fig. 2 element 88); and a shroud located in the container and the shroud extends from a position adjacent the upper end of the container toward the lower end of the container (Fig. 2 element 42; the shroud is adjacent (e.g. next to) the upper end of the container and extends toward the lower end of the container), the shroud including a screen (Fig. 2 perforations in element 42 = screen) forming an airflow passageway between the dirty air inlet and the clean air outlet (space between element 36 and 42, see annotated Fig. 2)  and a guide wall extending from an upper end of the screen toward the upper end of the container (Fig. 2, see annotated Fig. 2), wherein the dirty air inlet defines a perimeter (Fig. 2, see annotated Fig. 2) having an upper point closest .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-8, and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ruben (US20090193613) in further view of Paulla (US20180140148) and in further view of Conrad (US20190254492) and in further view of Davidshofer (US20050132529) and in further view of Ni (US20170361338).
Regarding claim 2, Ruben teaches the vacuum cleaner of claim 1. Ruben fails to teach the oblique angle is between 30 degrees and 80 degrees. Examiner considers this to be routine optimization. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the oblique angle fall within a 
Regarding claim 6, Ruben teaches the vacuum cleaner of claim 1. Ruben fails to teach the guide wall has an axial height between about 5 millimeters and about 30 millimeters. It would have been an obvious matter of design choice to make the axial height of the guide wall between about 5 millimeters and about 30 millimeters, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 7, Ruben teaches the vacuum cleaner of claim 1, wherein the separator assembly further includes a second cyclonic separator (Fig. 2, combination of elements 54 and 60) having an inlet portion (Fig. 2, see annotated Fig. 2). Ruben fails to teach the shroud surrounds the inlet portion. Paulla teaches the shroud surrounds the inlet portion (Fig. 7 element 54, Paragraph 0018 the screen (54) which surrounds the inlet portion (elements 46) is part of the shroud). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the shroud surround the inlet portion because Paulla teaches that the screen not only inhibits debris from entering the inlet portion, but it also introduces radial flow into the inlet portion.
Regarding claim 8, the combination of Ruben and Paulla teaches the vacuum cleaner of claim 7, wherein the inlet portion includes a plurality of vanes (Paulla, Fig. 4 element 46) defining openings between adjacent vanes (Paulla, Fig. 4 element 48). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a plurality of vanes with openings between adjacent vanes because Paulla teaches that the vanes and openings can be arranged to give an opposite airflow direction through the inlet portion than that of the first direction which helps to separate the debris from the airflow and minimizes the amount of debris that enters the openings between the vanes.

Regarding claim 13, Ruben, as modified, teaches the separator assembly of claim 12, wherein the shroud includes a skirt portion extending from the screen toward the lower end of the container (Fig. 2, see annotated Fig. 2), and wherein the separator assembly further comprises a first dirt collection chamber defined between the skirt portion and the lower end of the container (Fig. 2 element 30).
Regarding claim 14, Ruben, as modified, teaches the separator assembly of claim 12, wherein an intersection between the guide wall and the screen is substantially aligned in a radial plane with the upper point (Fig. 2, see annotated Fig. 2; while the intersection is not exactly aligned, it is substantially aligned).
Regarding claim 15, Ruben teaches the vacuum cleaner of claim 11. Ruben fails to teach the guide wall has an axial height between about 5 millimeters and about 30 millimeters. It would have been an obvious matter of design choice to make the axial height of the guide wall between about 5 millimeters and about 30 millimeters, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 16, Ruben teaches the vacuum cleaner of claim 11, wherein the separator assembly further includes a second cyclonic separator stage (Fig. 2, combination of elements 54 and 60) having an inlet portion (Fig. 2, see annotated Fig. 2). Ruben fails to teach the shroud surrounds the inlet portion. Paulla teaches the shroud surrounds the inlet portion (Fig. 7 element 54, Paragraph 0018 the screen (54) which surrounds the inlet portion (elements 46) is part of the shroud). It would have been obvious before the effective 
Regarding claim 17, the combination of Ruben and Paulla teaches the separator assembly of claim 16, wherein the inlet portion includes a plurality of vanes (Paulla, Fig. 4 element 46) defining openings between adjacent vanes (Paulla, Fig. 4 element 48), and wherein the plurality of vanes is configured to redirect the airflow to rotate in the second cyclonic separator stage in a second direction generally opposite the first direction (Paulla, Paragraph 0017). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a plurality of vanes configured to redirect the airflow to rotate in the second cyclonic separator stage in a second direction generally opposite to the first direction because Paulla teaches that having vanes structured in this manner helps to separate the debris from the airflow and minimizes the amount of debris that enters the openings between the vanes.
Regarding claim 18, the combination of Ruben and Paulla teaches the separator assembly of claim 16, wherein the inlet portion includes a plurality of vanes (Paulla, Fig. 4 element 46) defining openings between adjacent vanes (Paulla, Fig. 4 element 48). The combination of Ruben and Paulla fails to teach the plurality of vanes is configured to direct the airflow to rotate in the second cyclonic separator stage in a direction the same as the first direction. Davidshofer teaches the plurality of vanes is configured to direct the airflow to rotate in the second cyclonic separator stage in a direction the same as the first direction (Fig. 29b, Paragraph 0108). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide a plurality of vanes defining openings between adjacent vanes, wherein the vanes are configured to direct the airflow to rotate in the second cyclonic separator stage in a direction the same 
Regarding claim 19, Ruben teaches a vacuum cleaner comprising: a suction inlet (Fig. 1 element 44); a suction source configured to generate an airflow through the suction inlet to draw debris with the airflow through the suction inlet (Fig. 1 element 48); and a separator assembly downstream from the suction inlet (Fig. 2 element 32, Paragraph 0019 dirt cup assembly = separator assembly), the separator assembly including a container (Fig. 2 element 34, paragraph 0019 dirt cup and lid = container) that defines a first stage cyclonic separator (Fig. 2 combination of elements 30, 34, and 42; Paragraph 0025 the first 10 lines describes the applicant’s definition of first stage cyclonic separator) about a separator axis (Fig. 2, see annotated Fig. 2), the container having an upper end (Fig. 2, see annotated Fig. 2), a lower end opposite the upper end (Fig. 2, see annotated Fig. 2), and a dirty air inlet positioned to receive the airflow and debris to rotate around the separator axis in a first direction within the container (Fig. 2 element 38, Paragraph 0025 tangentially directed inlet = dirty air inlet), a clean air outlet that discharges the airflow from the separator assembly (Fig. 2 element 88), and a shroud located in the container (Fig. 2 element 42), the shroud including an air transfer portion (Fig. 2 element 42; the air transfer portion is the holes formed on the shroud to allow air to pass through while filtering debris)  forming an airflow passageway between the dirty air inlet and the clean air outlet (space between element 36 and 42, see annotated Fig. 2) and a guide wall extending from an upper end of the air transfer portion toward the upper end of the container (Fig. 2, see annotated Fig. 2), and a second stage cyclonic separator (Fig. 2 combination of elements 60, 84, 90, and 74) including a cyclone portion (Fig. 2 element 84, Paragraph 0024) and a second stage dirt collection chamber (Fig. 2 element 74, Paragraph 0023) that receives dirt separated by the cyclone portion; wherein the dirty air inlet defines a perimeter (Fig. 2, see annotated Fig. 2) having an upper point closest to the upper end of the container (Fig. 2, see annotated Fig. 2), wherein the guide wall is positioned substantially above the upper point (Fig. 2, see annotated Fig. 2), 
Ruben fails to teach the cyclone portion of the second stage cyclonic separator is between the radial plane and the lower end of the container. Ni is also concerned with a two-stage dust separation structure and teaches the cyclone portion (Fig. 5 element 212, Paragraph 0040) of the second stage cyclonic separator (Fig. 5 combination of elements 212 and ) is between the radial plane and the lower end of the container (see annotated Fig. 10). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the vacuum cleaner of Ruben to have the cyclone portion of the second stage cyclonic separator between the radial plane and the lower end of the container as taught by Ni because this allows the container to be more compact, thereby allowing the vacuum cleaner to be more compact.
Regarding claim 20, Ruben, as modified, teaches the vacuum cleaner of claim 19. Ruben fails to teach a battery mount configured to receive a battery to provide power to the suction source. Conrad teaches a battery mount (Fig. 5, the space which holds the battery pack (1500) is the battery mount, paragraph 0187 “removable battery pack” implies there is a battery mount which the battery pack can be taken on and off of) configured to receive a battery (Fig. 5, combination of elements 1500 and 1501) to provide power to the suction source. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide a battery mount configured to receive a battery to provide power to the suction source because this eliminates a power cord and therefore allows the user to clean a larger area without interruption.
(Fig. 2, see annotated Fig. 2), and 14Attorney Docket No. 025818-1623-USO2 wherein the separator assembly further comprises a first dirt collection chamber defined between the skirt portion and the lower end of the container (Fig. 2 element 30). Ruben fails to teach the inlet portion including a plurality of vanes defining openings between adjacent vanes. Paulla teaches the inlet portion including a plurality of vanes (Fig. 4 element 46) defining openings between adjacent vanes (Fig. 4 element 48). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a plurality of vanes with openings between adjacent vanes because Paulla teaches that the vanes and openings can be arranged to give an opposite airflow direction through the inlet portion than that of the first direction which helps to separate the debris from the airflow and minimizes the amount of debris that enters the openings between the vanes.
Regarding claim 22, Ruben, as modified, teaches the vacuum cleaner of claim 21. Ruben fails to teach the plurality of vanes is configured to redirect the airflow to rotate in the second cyclonic separator stage in a second direction generally opposite the first direction. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the plurality of vanes to redirect the airflow to rotate in the second cyclonic separator stage in a second direction generally opposite to the first direction because Paulla teaches that having vanes structured in this manner helps to separate the debris from the airflow and minimizes the amount of debris that enters the openings between the vanes.
Regarding claim 23, Ruben, as modified, teaches the vacuum cleaner of claim 21. Ruben, as modified, fails to teach the plurality of vanes is configured to direct the airflow to rotate in the second 

    PNG
    media_image1.png
    710
    562
    media_image1.png
    Greyscale

Annotated Fig. 2


    PNG
    media_image2.png
    808
    680
    media_image2.png
    Greyscale


Response to Arguments
Regarding claims 1 and 11, applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. Applicant argued that the shroud disclosed in Ruben (20090193613) does not 
Applicant’s arguments, see page 10 of arguments/remarks, filed 3/7/2022, with respect to the rejection of claim 19 under U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ruben (US20090193613) and in further view of Ni (US20170361338).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659.  The examiner can normally be reached on Monday - Friday 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723